DETAILED ACTION
AIA  Status
The present application is being examined under the pre-AIA  first to invent provision.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 1 DEC 2020 has been entered.
Double Patenting
The 14 OCT 2020 amendments to claim 1 overcome the rejections noted in the previous Office action.
Claim Rejections – 35 USC § 112
See previous Office action for a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1, 12, and all subsequent depending claims therein are rejected under 35 U.S.C. 112 (pre-AIA  2d¶) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites, inter alia, “silicide layer” and “side wall”. See lines 10 and 11, respectively. The recitations render claim 1 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 1. Moreover, the recitations are amenable to multiple plausible constructions because the relationship, e.g., independent or related, between the recited portions and earlier appearing elements is not definite. For example, line 5’s “silicide layers” and line 8’s “side wall film providing side walls”. Claim 1 has been interpreted in view of the specification without improperly importing limitations from the specification into the claim.
Claim 12, describes, inter alia, “side wall”. See line 12. The description renders claim 12 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 12. The described portion is amenable to multiple plausible constructions because the relationship, e.g., independent or related, is indefinite between the description and earlier recited elements. For example, line 8’s “side wall film providing side walls”. Cf. MPEP § 2173.05(e). Applicant is reminded that claims with uncertain boundaries, i.e., claims that are not precise, clear, correct, and unambiguous, fail to inform the public of what constitutes infringement of the claim.
Claim Rejections – 35 USC § 102/103
See prior Office action for a quotation of pre-AIA  35 U.S.C. 102 and 103.
Claims 1-5, 7, 9-13, 15, 17, and 18 are rejected under pre-AIA  35 U.S.C. 102(a)(b)(e) as being anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Kavalieros et al. (US 20060022277; below, “Kavalieros” – 30 OCT 2019 IDS reference) as evinced by or in view of Nogami (US 20060237853; below, “Nogami” – previously cited). At least “combining prior art elements”, “simple substitution”, “obvious to try”, and “applying a known technique to a known device” rationales support a conclusion of obviousness. MPEP § 2143(A)-(G).
RE 1, insofar as definite, Kavalieros, in FIGS. 1A-R and related text, e.g., paragraphs [0007]-[0046], discloses an insulated gate field effect transistor comprising:

    PNG
    media_image1.png
    515
    949
    media_image1.png
    Greyscale
 a semiconductor substrate (100 – [0007]);
in the semiconductor substrate (100), a source (e.g., 135, 136 – [0023]), a drain (e.g., 135, 136), and a channel region (e.g., below 105 – [0034]) between the source and the drain, each of the source and drain being a doped region (e.g., [0023]) of the substrate (100);
respective silicide layers (139, 140 – [0027]) in a top surface of the semiconductor substrate (100) and in direct contact with the source (135, 136) and the drain (135, 136);
a gate electrode (e.g., 115 – [0036], [0037]) insulated from the channel region (below 105);
in cross section, a side wall film providing side walls (108, 109 – [0023]) on opposite sides of the gate electrode (115), the side walls (108, 109) in direct contact with the top surface of the semiconductor substrate (100);
a liner layer (lower portion 180 – [0022]. Giving the term “layer” its broadest reasonable interpretation (BRI) consistent with the specification, the lower portion of Kavalieros’ 180 satisfies this element. MPEP §§ 2106, 2111, and 2131.) over and in direct contact with the silicide layer ([sic] 139, 140) and continuously extending to, covering, and in direct contact with an outer surface of the side wall ([sic] 108, 109);
a first insulating layer (181 – [0045] – “silicon nitride” [0022], [0020]) over the gate electrode (115), the first insulating layer (181) containing no oxygen as a constituent element; and
a second insulating layer (214) over and directly contacting the first interlayer insulating layer (181).
Thus, Kavalieros anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that Kavalieros’ insulated gate field effect transistor cannot constitute each and every element, e.g., containing no oxygen as a constituent element, it would have been obvious to one having ordinary skill in the art at the time invention was made to use an insulating layer containing no oxygen atom as a constituent element; since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability …. In re Leshin, 125 USPQ 416 (CCPA 1960). As evidence, Nogami, in Figs. 2 to 16 and related text, e.g., Abstract, [0001] to [0043], claims, teaches an insulating layer containing no oxygen atom as a constituent element (e.g., [0030], [0034], [0038]).
It would have been obvious … to modify Kavalieros as taught by Nogami. This is because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007).
RE 2, insofar as definite, Kavalieros discloses the insulated gate transistor of claim 1, further comprising a third insulating layer (upper portion 180 - Giving the term “layer” its BRI, the upper portion of Kavalieros’ 180 satisfies this element. MPEP §§ 2106, 2111, and 2131.) between the source (135, 136) and the drain (135, 136) and the first insulating layer (181), but not over the gate electrode (115).
RE 3, insofar as definite, Kavalieros discloses the insulated gate transistor of claim 2, wherein the third insulating layer (upper portion 180) comprises a lower insulating layer (“liner layer” or lower portion 180 – atomic-scale-thickness portion in direct contact with the silicide layer and outer surface of the side wall) and an upper insulating layer (“third insulating layer” or upper portion 180 – atomic-scale-thickness portion closer to 181 than lower portion 180) and the lower insulating layer is between the upper insulating layer and the source and the drain (e.g., 135, 136).
RE 4, insofar as definite, Kavalieros discloses the insulated gate transistor of claim 3, wherein the first insulating layer (181) and the lower insulating layer (lower portion 180) are made of the same material ([0045]).
RE 5, insofar as definite, Kavalieros discloses the insulated gate transistor of claim 4, wherein the first insulating layer (181) and the lower insulating layer (lower portion 180) are made of SiN ([0022], [0020], [0045]). 
RE 7, insofar as definite, Kavalieros discloses the insulated gate transistor of claim 1, wherein the first insulating layer (181) is made of SiN ([0022], [0020], [0045]).
RE 9, insofar as definite, Kavalieros discloses the insulated gate transistor of claim 1, wherein the first insulating layer (181) and the second insulating layer (214) are made of dissimilar materials ([0022], [0020], [0045], [0027]).
RE 10, insofar as definite, Kavalieros discloses the insulated gate transistor of claim 9, wherein the second interlayer insulating layer (214) contains oxygen ([0045], [0027]).
RE 11, insofar as definite, Kavalieros discloses the insulated gate transistor of claim 1, wherein the second interlayer insulating layer (214) contains oxygen ([0045], [0027]).
RE 12, insofar as definite, Kavalieros, in FIGS. 1A-R and related text, e.g., paragraphs [0007]-[0046], discloses an insulated gate field effect transistor comprising:
a semiconductor substrate (100);
in the semiconductor substrate (100), a source (135, 136), a drain (135, 136), and a channel region (below 105) between the source and the drain;
respective silicide layers (139, 140) in a top surface of the semiconductor substrate (100) and in direct contact with the source (135, 136) and the drain (135, 136);
a gate electrode (115) insulated from the channel region (below 105);
a first insulating layer (181) over and directly contacting the gate electrode (115), the first insulating layer (181) containing no oxygen as a constituent element (e.g., [0045], [0022], [0020]);
in cross section, a side wall film providing side walls (108, 109) on opposite sides of the gate electrode (115), the side walls (108, 109) in direct contact with the top surface of the semiconductor substrate (100);
a liner layer (lower portion 180 - Giving the term “layer” its BRI, the lower portion of Kavalieros’ 180 satisfies this element. MPEP §§ 2106, 2111, and 2131.) over and in direct contact with the silicide layers (139, 140) and continuously extending to, covering, and in direct contact with an outer surface of the side wall ([sic] 108, 109); and
a second insulating layer (214) over and directly contacting the first interlayer insulating layer (181);
a third insulating layer (upper portion 180 - Giving the term “layer” its BRI, the upper portion of Kavalieros’ 180 satisfies this element. MPEP §§ 2106, 2111, and 2131.) between the source (135, 136) and the drain (135, 136) and the first insulating layer (181), but not over the gate electrode (115), the third insulating layer (upper portion 180) comprises a lower insulating layer (lower portion 180) and an upper insulating layer (upper portion 180) and the lower insulating layer (lower portion 180) is between the upper insulating layer (upper portion 180) and the source (135, 136) and the drain (135, 136), the first insulating layer (181) and the lower insulating layer (lower portion 180) are made of the same material (e.g., [0045]).
Thus, Kavalieros anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that Kavalieros’ insulated gate field effect transistor cannot constitute each and every element, e.g., containing no oxygen as a constituent element, it would have been obvious to one having ordinary skill in the art at the time invention was made to use an insulating layer containing no oxygen atom as a constituent element; since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability …. In re Leshin, 125 USPQ 416 (CCPA 1960). As evidence, Nogami, in Figs. 2 to 16 and related text, e.g., Abstract, [0001] to [0043], claims, teaches an insulating layer containing no oxygen atom as a constituent element (e.g., [0030], [0034], [0038]).
It would have been obvious … to modify Kavalieros as taught by Nogami. This is because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 13, insofar as definite, Kavalieros discloses the insulated gate transistor of claim 12, wherein the first insulating layer (181) and the lower insulating layer (lower portion 180 – atomic-scale-thickness portion in direct contact with the silicide layers and outer surface of the side walls) are made of SiN ([0022], [0020], [0045]).
RE 15, insofar as definite, Kavalieros discloses the insulated gate transistor of claim 12, wherein the first insulating layer (181) is made of SiN ([0022], [0020], [0045]).
RE 17, insofar as definite, Kavalieros discloses the insulated gate transistor of claim 12, wherein the first insulating layer (181) and the second insulating layer (214) are made of dissimilar materials ([0022], [0020], [0045], [0027]).
RE 18, insofar as definite, Kavalieros discloses the insulated gate transistor of claim 17, wherein the second interlayer insulating layer (214) contains oxygen ([0045], [0027]).
Claim Rejections – 35 USC § 103
See above for a quotation of 35 U.S.C. 103.
Claims 6, 8, 14, and 16 are rejected under 35 U.S.C. 103(a) as obvious over Kavalieros as evidenced in or in view of Nogami. MPEP § 2143(A)-(G). Rejections based on the combined teachings of Kavalieros and Nogami.
RE 6, insofar as definite, Kavalieros discloses the claimed invention except for the insulated gate transistor of claim 4, wherein the first insulating layer (181) and the lower insulating layer (lower portion 180) are made of SiC.
Nogami, in Figs. 2 to 16 and related text, e.g., Abstract, [0001] to [0043], claims, teaches insulating layers (e.g., 110, 120, 140) being made of SiC (e.g., [0030], [0034], et seq.).
It would have been obvious … to modify Kavalieros as taught by Nogami. This is because the modification provides an insulating gate transistor in which a readily available and industrially approved material is used, since it has been held that substituting known functional equivalents i.e., obvious expedients, is not patentable over the prior art. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Moreover, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 8, insofar as definite, Kavalieros discloses the claimed invention except for the insulated gate transistor of claim 1, wherein the first insulating layer (13A) is made of SiC.
Nogami, in Figs. 2 to 16 and related text, e.g., Abstract, [0001] to [0043], claims, teaches an insulating layer (e.g., 110 or 120 or 140) being made of SiC (e.g., [0030], [0034], et seq.).
It would have been obvious … to modify Kavalieros as taught by Nogami. This is because the modification provides an insulating gate transistor in which a readily available and industrially approved material is used, since it has been held that substituting known functional equivalents i.e., obvious expedients, is not patentable over the prior art. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Moreover, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 14, insofar as definite, Kavalieros discloses the claimed invention except for the insulated gate transistor of claim 12, wherein the first insulating layer (181) and the lower insulating layer (lower portion 180) are made of SiC.
Nogami, in Figs. 2 to 16 and related text, e.g., Abstract, [0001] to [0043], claims, teaches insulating layers (e.g., 110, 120, 140) being made of SiC (e.g., [0030], [0034], et seq.).
It would have been obvious … to modify Kavalieros as taught by Nogami. This is because the modification provides an insulating gate transistor in which a readily available and industrially approved material is used, since it has been held that substituting known functional equivalents i.e., obvious expedients, is not patentable over the prior art. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Moreover, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 16, insofar as definite, Kavalieros discloses the claimed invention except for the insulated gate transistor of claim 12, wherein the first insulating layer (181) is made of SiC.
Nogami, in Figs. 2 to 16 and related text, e.g., Abstract, [0001] to [0043], claims, teaches insulating layers (e.g., 110, 120, 140) being made of SiC (e.g., [0030], [0034], et seq.).
It would have been obvious … to modify Kavalieros as taught by Nogami. This is because the modification provides an insulating gate transistor in which a readily available and industrially approved material is used, since it has been held that substituting known functional equivalents i.e., obvious expedients, is not patentable over the prior art. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Moreover, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
Claims 1-18 are rejected.
Remarks
The 14 OCT 2020 amendments to claims 1 and 3 have been noted and entered.
The 14 OCT 2020 addition of claims 12-18 has been noted and entered.
Response to Applicant’s Amendments and/or Arguments
Applicant’s 14 OCT 2020 rebuttal arguments (REM pages 6-9) have been fully considered, but are found to be unpersuasive in light of the arguments and positions outlined in the above rejections. Furthermore, the new rejections were necessary due to the applicant’s amendments. Lastly, applicant’s arguments vis-à-vis patentability have been fully considered but are moot in view of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815